DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-3, 8, 10-12 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. US PGPub. 2020/0119113.
 	
	Regarding claim 1, Lee teaches a display panel (fig. 20) [0033], comprising
 	a substrate (101, fig. 20) [0059]; 	a light emitting layer (311+312+313, fig. 20; hereinafter collectively called OLED) [0104] on the substrate (101); 	a thin film encapsulation layer (450, fig. 20) [0057] on the light emitting layer (OLED); and 	a cover plate layer (701, fig. 20) [0148] on the thin film encapsulation layer (450);
 	wherein a surface (interface between RA and CF, fig. 20) of at least one film layer of a film layer structure (511_4 and CF, fig. 20) between the substrate (101) and the cover plate (701) layer is convex [0183] (Lee et al., fig. 20). 	Regarding claims 2 and 11, Lee teaches the display panel as claimed in claim 1 and the display device as claimed in claim 10, wherein, 	the display panel (fig. 20) comprises a first convex surface (interface between RA and CF, fig. 20; hereinafter called RA/CF); 	a film layer (511_4, fig. 20) located on a side (bottom side) of the first convex surface (RA/CF) adjacent to a light emitter (312, fig. 20) [0104] is a first film layer 
 	a refractive index (1.53, [0146]) of the first film layer (511_4) is less than a refractive index (1.65, [0146]) of the second film layer (CF) (Lee et al., fig. 20).
 	Regarding claims 3 and 12, Lee teaches the display panel as claimed in claim 2 and a display device as claimed in claim 11, wherein,  	a light emitting direction (upwards, toward to color filter CF, fig. 20) of the display panel is from the light emitting layer (OLED) to the cover plate layer (701); 	the light emitting layer (OLED) comprises an anode layer (311, fig. 20) [0104] on the substrate (101), a luminous layer (312, fig. 20) [0104] on the anode layer (311), and a cathode layer (313, fig. 20) [0104] on the luminous layer (312); and 	the first convex surface (RA/CF) is a common surface between any two
adjacent film layers (interface between CF and 511_4) between the luminous layer (312) and the cover plate layer (701) (Lee et al., fig. 20).
 	Regarding claims 8 and 17, Lee teaches the display panel as claimed in claim 2 and the display device as claimed in claim 11, wherein, 	the light emitting layer (312) comprises at least one light emitting unit (311+312+313 = OLED emitting red light for instance, fig. 20; hereinafter called OLED-R); 	the light emitting unit (OLED-R) is arranged opposite to the first convex surface (RA/CF); and 	an orthographic projection (L1_3, fig. 20) of the light emitting unit (OLED-R) on (although not shown in fig. 20, Lee discloses that L2_3 is greater than L1_3  [0130], hence, the orthographic projection L1_3 is smaller and within the orthographic projection L2_3) an orthographic projection (L2_3, fig. 20) of the first convex surface (RA/CF) on the substrate (101) (Lee et al., fig. 20).
	Regarding claim 10, Lee teaches a display device (fig. 20) [0033], comprising a display panel (fig. 20), the display panel (fig. 20) comprising
 	a substrate (101, fig. 20) [0059]; 	a light emitting layer (311+312+313, fig. 20; hereinafter collectively called OLED) [0104] on the substrate (101); 	a thin film encapsulation layer (450, fig. 20) [0057] on the light emitting layer (OLED); and 	a cover plate layer (701, fig. 20) [0148] on the thin film encapsulation layer (450);
 	wherein a surface (interface between RA and CF, fig. 20) of at least one film layer of a film layer structure (511_4 and CF, fig. 20) between the substrate (101) and the cover plate (701) layer is convex [0183] (Lee et al., fig. 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2020/0119113 as applied to claims 3, 12 and 17 above, and further in view of Wang US PGPub. 2020/0321556. 	Regarding claims 4 and 13, Lee teaches the display panel as claimed in claim 3 and a display device as claimed in claim 12, wherein, the thin film encapsulation layer (450) comprises at least one inorganic layer (451 and 453, fig. 20) [0105] and at least one organic layer (452, fig. 20) [0105], the inorganic layer (451 and 453) and the organic layer (452) are laminated (fig. 20, [0105]) but Lee fails to teach wherein the first convex surface (RA/CF) is a common surface between any two adjacent layers of the inorganic layer (451/453) and the organic layer (452). 	However, Wang teaches a display panel (fig. 2) comprising a thin film encapsulation layer (102, fig. 2) [0040] comprises at least one inorganic layer (1022, .
 	However, Wang teaches a display device (fig. 2) comprising a second convex surface (interface between 1023 and 1022, fig. 2; hereinafter called 1023/1022); the second convex surface (1023/1022) is arranged opposite to the light emitting unit (anode+1013+1014, fig. 2) [0041]; the second convex surface (1023/1022) is located on a side (top side) of the first convex surface (interface between 1022 and 1021, fig. 2; (the width of 1022/1021 is smaller and overlapping 1023/1022, hence, considered within) the orthographic projection (see examiner’s fig. 2) of the second convex surface (1023/1022) on the substrate (1011) (Wang, fig. 2).
    PNG
    media_image1.png
    925
    1154
    media_image1.png
    Greyscale
                                                       Examiner’s fig. 2
 	At the time before the invention was effectively filed, it would have been  	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2020/0119113 as applied to claims 3 and 12 above, and further in view of Park et al. US PGPub. 2014/0034919.
 	Regarding claims 5 and 14, Lee does not teach the display panel as claimed in claim 3 and a display device as claimed in claim 12, wherein, 	the thin film encapsulation layer (450) comprises a first inorganic layer, a
first organic layer on the first inorganic layer, a second organic layer on the
first organic layer, and a second inorganic layer on the second organic layer;
and the first convex surface is a common surface between the first organic
layer and the second organic layer. 	However, Park teaches a display panel (fig. 2) comprising a thin film encapsulation layer (500, fig. 2-3) [0035] comprising a first inorganic layer (531, fig 3) [0056], a first organic layer (510, fig. 3) [0067] on the first inorganic layer (531), a .


 	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2020/0119113. 	
 	Regarding claims 6 and 15, Lee teaches the display panel as claimed in claim 2 and the display device as claimed in claim 11, wherein, 	the first convex surface (RA/CF) is a common surface between any two
adjacent film layers between a luminous layer (312) and the cover plate layer (701) (Lee et al., fig. 20).  	But Lee fails to explicitly teach wherein a light emitting direction of the display panel is from the light emitting layer (OLED) to the substrate (101). 	However, Lee teaches that the light emitting layer (OLED) has an anode layer .

 	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2020/0119113 as applied to claims 6 and 15 above, and further in view of Takii US PGPub. 2014/0312312.
 	Regarding claims 7 and 16, Lee teaches the display panel as claimed in claim 6 and the display device as claimed in claim 15, wherein, the display panel further comprises a thin film transistor (TR1-TR3, fig. 20) [0084] between the substrate (101) and the light emitting layer (OLED); 	the thin film transistor (TR1) comprises a buffer layer (201, fig. 20) [0083] on the substrate (101), a gate insulating layer (211, fig. 20) [0087] on the buffer layer (201), an interlayer dielectric layer (212, fig. 20) [0089] on the gate insulating layer (211), and a planarization layer (220, fig. 20) [0093] on the interlayer dielectric layer (212) but fails to teach wherein the first convex surface is a common surface between any two
adjacent layers of the substrate, the buffer layer, the gate insulating layer,
the interlayer dielectric layer, the planarization layer, and an anode layer. 	However, Takii teaches a display device (fig. 14) comprising a thin film 
the interlayer dielectric layer, the planarization layer (22), and an anode layer (30, fig. 14) [0059] (Takii, fig. 14). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display of Lee such that the planarization and anode layers are curved/convex as taught by Takii because such layers with convex interfaces is well known in the art and such material/structure is art recognized and suitable for the intended purpose of improving viewing angle of the display device (Takii, [0059]) (see MPEP 2144.07).

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2020/0119113 as applied to claim 8 above, and further in view of Sun et al. US PGPub. 2019/0097167.
 	Regarding claim 9, Lee does not teach the display panel as claimed in claim 8, wherein, the display panel further comprises a second convex surface; the second (the orthographic projections are both the same and overlapping each other and hence considered to be within) the orthographic projection (see examiner’s fig. 1) of the first convex surface (31/17) on the substrate (10) (Sun et al., fig. 7).
    PNG
    media_image2.png
    735
    1416
    media_image2.png
    Greyscale
                                                   Examiner’s fig. 1 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Lee by having subsequent layer of the encapsulation layer to also have convex surface as the bottom layer because such layers with convex interfaces is well known in the art and such material/structure is art recognized and suitable for the intended purpose of improving luminous efficacy and brightness of the display device (Sun et al., [0059]) (see MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892